Citation Nr: 0422541	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION


The veteran served on active duty from January 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied service connection for 
Hepatitis C.

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board Hearing at the Indianapolis, Indiana, 
RO in March 2004.  A transcript of that hearing is associated 
with the claims file.


FINDING OF FACT

Hepatitis C was not present in service or manifested for many 
years thereafter, and has not been shown to be etiologically 
related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated by active service. 
38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a May 2002 letter, the RO advised the veteran of the 
evidence needed to substantiate his claim, advised him of the 
evidence he needed to submit, advised him of the evidence VA 
would attempt to obtain for him, and specifically requested 
that he provide VA with any medical evidence or statements 
related to his claimed disability.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

In an August 2002 rating decision, the RO advised the veteran 
of the evidence VA had and the additional evidence needed to 
support his claim.

In a March 2003 statement of the case (SOC), the RO notified 
the veteran of the notice and assistance requirements of the 
VCAA, notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and notified 
the veteran of the evidence VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board finds that the VCAA notice provided by the RO prior 
to the initial denial fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Factual Background

The veteran served on active duty from January 1969 to April 
1971, including approximately 7 months in Viet Nam.  

Service medical records do not show a diagnosis of, or 
treatment for, Hepatitis C.  The veteran's separation medical 
examination report does not show any abnormal results and a 
rapid plasma regain serology test was normal.

In July 1999 the veteran was informed by a letter from the 
Marion County Health Department in Indianapolis, Indiana, 
that a blood test he received in June 1999 showed that he had 
Hepatitis C virus in his blood. 

In a June 2002 statement in support of his claim, the veteran 
said he suffered from gonorrhea in Viet Nam, had used drugs 
intravenously and had a blood transfusion at a fire station 
in Indianapolis, Indiana, after discharge.  His said he 
received 6 pints of blood, and that he got the transfusion to 
purify his blood because of the drugs and other things he was 
exposed to in Viet Nam.

At his March 2004 hearing the veteran testified that he 
contracted Hepatitis C because he lived in very unsanitary 
conditions while in Viet Nam or, alternatively, because he 
was exposed to Agent Orange in the vicinity of Nha Trang.  He 
said that the company that produced Agent Orange paid him 
$17,000 / year for five years as part of an out of court 
settlement. The veteran denied using intravenous drugs after 
service and said he did not receive a blood transfusion while 
in Viet Nam.





Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

38 U.S.C.A. § 5103A(d) (West 2002)
(1) In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.

(2)  The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) - 

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and 
(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. 



38 C.F.R. § 3.159(c)(4) (2003)
(i) In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but:

(A)  Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;

(B)  Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and

(C)  Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

The veteran contends that he developed hepatitis C as a 
result of the unsanitary conditions he lived in or, 
alternatively, because of his exposure to Agent Orange, while 
performing active military service in Viet Nam.  

However, a review of the veteran's service medical records 
reveals that they are negative for any evidence of recorded 
complaints, findings, treatment for, or diagnosis of, 
hepatitis C.  Nor is the veteran shown to have had any in-
service blood transfusions, any injury requiring the 
administration of blood products, or any reported 
consequences from his routine inoculations. 

The only evidence that he now has hepatitis C is a letter 
from the Marion County Health Department, received in June 
1999, some 28 years following his discharge.

Although the veteran apparently has a current diagnosis of 
Hepatitis C, there is no competent medical evidence that his 
hepatitis is etiologically related to his active service.   
While the veteran may sincerely believe that his Hepatitis C 
results from his active service, a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as the cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In addition, VA has no duty to obtain a medical opinion in 
this case as the evidence now of record does not indicate 
that hepatitis C may be associated with an inservice event or 
otherwise with service. Accordngly, there is no reasonable 
possibility that the examination or medical opinion would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Accordingly, there is not an approximate balance of positive 
and negative evidence as to invoke the reasonable-
doubt/benefit-of-the-doubt rule. The preponderance of the 
evidence is against a finding that the veteran's current 
Hepatitis C is causally related to his active service. . 38 
U.S.C.A. §§1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.


ORDER

Entitlement to service connection for hepatitis C is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



